DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  a period must be added to the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 12 recite the limitation "the radially inner contact surface".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke (US Pub. No. 2014/0117627) in view of Scott et al. (US Patent No. 7,234,541)
Regarding claims 1,15, and 17-20, the Franke reference discloses a seal assembly (Fig. 1) comprising: 
a housing (28) at least partially defining a seal opening (Fig. 1) and at least partially surrounding a rotatable shaft (16); and 
a carbon seal (44) located at least partially in the seal opening and including a sealing surface (surface of 44 in contact with 16); 

However, the Franke reference fails to explicitly disclose the diamond-like carbon coating on a carbide layer.
The Scott et al. (hereinafter Scott) reference, a seal, discloses the base layer below a diamond-like carbon layer being carbide (Col. 3, Lines 3-22).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the Franke reference to have carbide under the diamond-like carbon layer in order to provide longer life to the assembly. The method of claims 15 and 17-20 are obvious in view of the rejection of claim 1.
Regarding claim 2, the Franke reference, as modified in claim 1, discloses the carbide based coating is in direct contact with a radially outer surface of the rotatable shaft (Franke, Fig. 1 and Scott, Fig. 2).
Regarding claim 3, the Franke reference, as modified in claim 2, discloses the diamond-like carbon coating is in direct contact with the carbide based coating and the carbon seal (Franke, Fig. 1).
Regarding claim 4, the Franke reference, as modified in claim 1, discloses the housing forms a circumferential ring (Franke, Fig. 1).
Regarding claim 5, the Franke reference, as modified in claim 4, discloses the carbide based coating and the diamond-like carbon coating extend circumferentially around the rotatable shaft (Franke, Fig. 1).
Regarding claim 6, the Franke reference, as modified in claim 1, discloses the carbide based coating and the diamond-like carbon coating create a radial separation between the rotatable shaft and the carbon seal (Franke, Fig. 1).

However, the modified Franke reference fails to explicitly disclose the carbon seal includes an electrocarbon grade carbon.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use an electrocarbon grade carbon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order to provide a longer lasting material.  In re Leshin, 125 USPQ 416.
Regarding claim 8, the Franke reference, as modified in claim 1, discloses the diamond-like carbon coating is silicon doped (Franke, Claim 7).
Regarding claim 9, the Franke reference, as modified in claim 1, discloses the carbide based coating and the diamond-like carbon coating separate the rotatable shaft from contacting the carbon seal (Franke, Fig. 1).
Regarding claim 10, the Franke reference, as modified in claim 1, discloses the invention substantially as claimed.
However, the modified Franke reference fails to explicitly disclose a recess in the rotatable shaft for accepting the carbide based coating and the diamond-like carbon coating.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a recess for the coatings, a change in the shape of a prior art device is a design consideration within the skill of the art and in order to provide a constant diameter for the shaft. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 12, the Franke reference, as modified in claim 10, discloses the radially inner contact surface is located on a radially inner side of a projection of the carbon seal (Frank, Fig. 1).
Regarding claim 13, the Franke reference, as modified in claim 1, discloses the invention substantially as claimed.
However, the modified Franke reference fails to explicitly disclose the carbide based coating is between 76 and 152 micrometers thick.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the coating in the claimed thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide  a complete coating while minimizing production costs. In re Aller, 105 USPQ 233.
Regarding claim 14, the Franke reference, as modified in claim 1, discloses the invention substantially as claimed.
However, the modified Franke reference fails to explicitly disclose the diamond-like carbon coating is approximately 1 micrometer thick.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the coating in the claimed thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide  a complete coating while minimizing production costs. In re Aller, 105 USPQ 233.
Regarding claim 16, the Franke reference, as modified in claim 15, discloses the invention substantially as claimed, including wherein the carbide based coating is in direct contact with the rotatable shaft and the diamond-like carbon coating is at least partially spaced from the rotatable shaft by the carbide based coating (Franke, Fig. 1).
However, the modified Franke reference fails to explicitly disclose the carbide based coating includes at least one of tungsten carbide-cobalt or chromium carbide.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use at least one of tungsten carbide-cobalt or chromium carbide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order to provide a longer lasting material.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675